Results of the Meeting of the Shareholders of the Perritt MicroCap Opportunities Fund The Special Meeting of Shareholders of the Perritt MicroCap Opportunities Fund was held October 4, 2010 pursuant to notice given to all shareholders of record of the Fund at the close of business on August 9, 2010.At the Special Meeting, shareholders were asked to approve the following: 1.To approve the new investment advisory agreement. Shares Voted % of Shares Voted % of Fund's Outstanding Shares Voted For 95.41% 54.03% Against 1.81% 1.02% Abstain 2.78% 1.57% 2.To approve the removal of the fundamental investment restriction prohibiting the purchase of securities of other investment companies. Shares Voted % of Shares Voted % of Fund's Outstanding Shares Voted For 92.32% 52.27% Against 4.81% 2.72% Abstain 2.88% 1.63% 3. To approve the removal of the fundamental investment restriction prohibiting or limiting the writing or purchasing of options on securities or stock indexes. Shares Voted % of Shares Voted % of Fund's Outstanding Shares Voted For 89.30% 50.57% Against 7.93% 4.49% Abstain 2.77% 1.57% 4.To ratify the prior appointment of Dianne C. Click to the Board of Directors. Shares Voted % of Shares Voted % of Fund's Outstanding Shares Voted For 96.02% 76.95% Against – 0.00% 0.00% Abstain 3.98% 3.19% 5.To ratify the prior appointment of David S. Maglich to the Board of Directors. Shares Voted % of Shares Present Voted % of Fund's Outstanding Shares Voted For 96.14% 77.05% Against – 0.00% 0.00% Abstain 3.86% 3.09% 6.To approve the appointment of Michael J. Corbett to the Board of Directors. Shares Voted % of Shares Present Voted % of Fund's Outstanding Shares Voted For 95.21% 76.30% Against – 0.00% 0.00% Abstain 4.79% 3.84%
